DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed February 28, 2019, is entered.  Applicant amended claims 1, 27, 29 and 30, cancelled claims 2-26 and 31 and added claims 33-46.  Claims 1, 27-30 and 32-46 are pending before the Office for review.
(2)
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 33-46, in the reply filed on February 15, 2021, is acknowledged.  Claims 27-30 and 32 are withdrawn from consideration as being drawn to a non-elected invention.
(3)
Information Disclosure Statement
The information disclosure statement filed June 7, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.





Specification
The disclosure is objected to because of the following informalities: Applicant should amend the specification to include the patent information for the parent case.    Appropriate correction is required.
(5)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
40 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 33-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Madou et al. (U.S. Patent No. 4,812,221) in view of Vitushinsky et al. (U.S. Publication No. 2012/0181185).
With respect to claim 1, Madou teaches an electrochemical sensor (10) comprising a substrate (12), an insulating layer (22), at least two electrodes (20, 24), wherein one of the electrodes is porous (20) and an electrolyte (26).  Figure 1 and Col. 2, Line 49 to Col. 3, Line 13.
Madou further teaches the at least one porous electrode (20) is formed in an opening in the insulating layer (22), the electrolyte (26) is formed as a layer over the electrodes (20, 24) and the insulating layer and the substrate (12) has at least one hole (18) formed therein.  Figures 1 and 4 and Figure 1 and Col. 2, Line 49 to Col. 3, Line 13.  Madou teaches the sensor is arranged such that the porous electrode (20) is exposed to the environment through the at least one hole in the substrate.  Figures 1 and 3 and Col. 4, Line 49 to Col. 5, Line 2.  Madou further teaches the other of the at least two electrodes (24) is formed around the periphery of the at least one porous electrode (20).  Figure 2 and Col. 5, Line 12.
Madou is silent as to whether the at least one porous electrode is substantially circular and the other of the at least two electrodes is partially annular.
However, Vitushinsky, which deals with electrode arrangements for sensors, teaches an electrode arrangement comprising a substantially circular arrangement with a partially-annular electrode formed around the periphery of the substantially circular electrode.  Figure 2(b) and Paragraph 52.

With respect to claim 33, Madou teaches an electrochemical sensor (10) comprising a substrate (12), an insulating layer (22), at least two electrodes (20, 24), wherein one of the electrodes is porous (20) and an electrolyte (26).  Figure 1 and Col. 2, Line 49 to Col. 3, Line 13.
Madou further teaches the at least one porous electrode (20) is formed in an opening in the insulating layer (22), the electrolyte (26) is formed as a layer over the electrodes (20, 24) and the insulating layer and the substrate (12) has at least one hole (18) formed therein.  Figures 1 and 4 and Figure 1 and Col. 2, Line 49 to Col. 3, Line 13.  Madou teaches the sensor is arranged such that the porous electrode (20) is exposed to the environment through the at least one hole in the substrate.  Figures 1 and 3 and Col. 4, Line 49 to Col. 5, Line 2.
Madou is silent as to whether the sensor comprises a ring-shaped conductive track coaxial with and positioned beneath the at least one porous electrode.
However, Vitushinsky, which deals with electrode arrangements for sensors, teaches an electrode arrangement comprising a substantially circular electrode (42) with a substantially 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to position a conductive track beneath the at least one porous electrode because Vitushinsky teaches doing so obtains a sensor with increased sensitivity.
Furthermore, regarding the conductive track being ring-shaped, as per the MPEP, the shape of an object is an obvious design choice absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the conductive track of the 2DEG layer performs the same sensitivity increasing function of the sensor independent of its specific shape so long as the electrode overlays a major part of the 2DEG layer.  Specifically, Vitushinsky recognizes the shape of the electrodes can be modified while maintaining the same functionality, meaning the same is true of the 2DEG layer given the disclosure regarding the overlay requirement.  Accordingly, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that forming the 2DEG layer as a ring-shape, for example, with an opening therein, would still maintain the same functionality so long as the opening is minimal to satisfy the overlay requirement.
claim 34, Madou further teaches the other of the at least two electrodes (24) is formed around the periphery of the at least one porous electrode (20).  Figure 2 and Col. 5, Line 12.
Madou is silent as to whether the at least one porous electrode is substantially circular and the other of the at least two electrodes is partially annular.
However, Vitushinsky teaches an electrode arrangement comprising a substantially circular arrangement with a partially-annular electrode formed around the periphery of the substantially circular electrode.  Figure 2(b) and Paragraph 52.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Madou with Vitushinsky is the use of a known technique to improve a similar device in the same way.  Madou and Vitushinsky are both directed toward electrochemical sensors comprising a pair of electrodes.  Vitushinsky teaches an electrode configuration comprising a substantially circular electrode with a partially-annular electrode formed around the periphery of the substantially circular electrode.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adopt a similar configuration in Madou’s sensor because Vitushinsky teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.
With respect to claim 35, Madou further teaches the sensor comprises a cap (28) formed over the insulating layer (22), wherein the electrolyte (26) is provided within the cap and at least partially fills the cap.  Figure 1 and Col. 3, Lines 64-65.
claim 36, Madou further teaches the substrate has a recess (Figure 5) formed therein, wherein the recess is in communication with the space defined by the cap and the electrolyte (26) is provided within the recess.  Figure 5.
With respect to claim 37, modified Madou teaches the opening in the insulating layer but is silent as to its shape.
However, as per the MPEP, the shape of an object is an obvious design choice absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).
In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the insulating layer and the opening therein perform an insulating and exposing function, respectively, independent of their specific shapes.
Furthermore, when the opening is circular with a substantially circular porous electrode thereon, the opening is coaxial with the at least one porous electrode.
With respect to claim 38, Madou is silent as to whether the sensor comprises a ring-shaped conductive track coaxial with and positioned beneath the at least one porous electrode.
However, Vitushinsky, which deals with electrode arrangements for sensors, teaches an electrode arrangement comprising a substantially circular electrode (42) with a substantially circular conductive track (91) positioned under the electrode.  Figures 2(a) and 2(b) and Paragraph 53.  The conductive track is part of a 2DEG modulated electrode configuration.  Paragraphs 52 and 53.  Vitushinsky teaches the electrode and conductive track are coaxial with one another.  Figure 2(b).  Vitushinsky teaches this type of arrangement is associated with increased sensor sensitivity when the electrode overlays a major part the 2DEG layer.  Paragraph 13.

Furthermore, regarding the conductive track being ring-shaped, as per the MPEP, the shape of an object is an obvious design choice absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the conductive track of the 2DEG layer performs the same sensitivity increasing function of the sensor independent of its specific shape so long as the electrode overlays a major part of the 2DEG layer.  Specifically, Vitushinsky recognizes the shape of the electrodes can be modified while maintaining the same functionality, meaning the same is true of the 2DEG layer given the disclosure regarding the overlay requirement.  Accordingly, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that forming the 2DEG layer as a ring-shape, for example, with an opening therein, would still maintain the same functionality so long as the opening is minimal to satisfy the overlay requirement.
With respect to claim 39, Madou and Vitushinsky, as combined above, further teach the other of the at least two electrodes (Madou, No. 24, Figure 1) comprises a conductive track underneath the other of the at least two electrodes and aligned with the other of the at least two electrodes, wherein the conductive track is part of the above-referenced 2DEG layer disclosed by Vitushinsky and is partially-annular in shape to correspond to the shape of the other of the at least two electrodes taught by Madou and Vitushinsky, as combined above.  Madou, Figure 2 and Vitushinsky, Figures 2(a) and 2(b) and Paragraphs 13, 52 and 53.
claim 41, Madou and Vitushinsky, as combined above, teach the other of the at least two electrodes is partially annular.  Vitushinsky, Figures 2(a) and 2(b).  Vitushinsky further teaches it is within the skill level of one ordinarily skilled in the art to change the shape of the other of the at least two electrodes.  Paragraph 48.
As per the MPEP, the shape of an object is an obvious design choice absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the other of the at least two electrodes performs the same function in the sensor independent of its specific shape.  Vitushinsky, as noted above, additionally teaches the shape can be changed.  Therefore, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form a semi-annular electrode instead of Vitushinsky’s disclosed quarter-annular or third-annular embodiments because doing so would obtain an effective electrode within the sensor that operates independent of its shape and Vitushinsky establishes annular-feature containing electrode shapes are effective, meaning the modification has a reasonable expectation of success.
(7)
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Madou et al. (U.S. Patent No. 4,812,221) in view of Vitushinsky et al. (U.S. Publication No. 2012/0181185), as applied to claims 1, 33-39 and 41 above, and further in view of Le Neel et al. (U.S. Publication No. 2015/0253276).
With respect to claim 40, Madou and Vitushinsky, as combined above, teach the sensor but are silent as to the presence of a shielding conductive track.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify the sensor taught by Madou and Vitushinsky, as combined above, so that it contains a shielding conductive track because Le Neel teaches doing so shields the electrodes from RF and ESD.  Furthermore, given that the conductive layer is located proximate the electrodes, as taught by Le Neel, the shielding conductive track taught by Madou, Vitushinsky and Le Neel, as combined above, is located along an edge of the conductive track within the scope of the claimed invention.
(8)
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Madou et al. (U.S. Patent No. 4,812,221) in view of Vitushinsky et al. (U.S. Publication No. 2012/0181185), as applied to claims 1, 33-39 and 41 above, and further in view of Huang et al., IEEE Sensors 2006, EXCO, Daegu, Korea, October 22-25, 2006, Pages 612-615.
With respect to claim 46, modified Madou teaches the sensor but is silent as to whether the sensor is an array including two sensors.
However, Huang, which deals with sensors, teaches an electrochemical sensor comprising multiple sensors (which includes two sensors).  Abstract and Figure 4.  Huang teaches multiple sensors allows for simultaneous detection of multiple analytes.  Sec. I, 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Madou’s electrochemical sensor to contain multiple sensors because Huang teaches doing so allows for multiple analyte detection.
(9)
Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Madou et al. (U.S. Patent No. 4,812,221) in view of Vitushinsky et al. (U.S. Publication No. 2012/0181185) and Huang et al., IEEE Sensors 2006, EXCO, Daegu, Korea, October 22-25, 2006, Pages 612-615 as applied to claim 46 above, and further in view of Wang et al. (U.S. Publication No. 2010/0126856).
With respect to claims 42 and 44, Madou, Vitushinsky and Huang, as combined above, teach the electrochemical sensor includes multiple sensors (which covers two sensors) but is silent as to whether the sensor comprises a common reference electrode or a common reference electrode and a common counter electrode.
However, Wang, which deals with sensor electrode configurations, teaches the reaction that takes place at the working electrode is the reaction that is monitored and controlled, and the reference and counter electrode function to ensure that the working electrode actually experiences the conditions desired.  Paragraphs 6 and 7.  Wang further teaches the reference electrode measures the potential at the interface of the working electrode and the same as accurately as possible.  Paragraph 7.  Wang also teaches the reference electrode can be shared with the counter electrode, wherein such a configuration is a two-electrode configuration.  
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Madou, Vitushinsky and Huang, as combined above, with Wang is the use of a known technique to improve a similar device in the same way.  Madou, Vitushinsky and Huang, as combined above, teach a sensor comprising three electrodes – working, reference and counter.  Wang teaches sensor electrode arrangements that are either two or three electrode arrangements.  Wang further establishes the reference electrode functionality within the sensor allows for a shared arrangement, wherein the reference electrode is used to measure the potential at the interface of the working electrode.  Wang also teaches a shared reference and counter electrode is appropriate for low currents and short measurement durations.  Accordingly, Wang establishes the shared or unshared electrode arrangements are known in the art and that the reference electrode can be shared and still perform its function and that the reference and counter electrodes can be shared and still perform their function.  Therefore, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adopt a shared reference electrode or a shared reference electrode and counter electrode because Wang teaches these to be effective electrode arrangements, wherein the electrodes maintain their functionality in the sensor, meaning the modification has a reasonable expectation of success. 
With respect to claims 43 and 45, Madou, Vitushinsky, Huang and Wang, as combined above, are silent as to whether the working electrodes are semicircular and the counter electrodes are quarter-annular or semi-annular.

As per the MPEP, the shape of an object is an obvious design choice absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the working electrode and the counter electrode performs the same function in the sensor independent of its specific shape.  Vitushinsky, as noted above, additionally teaches the shape can be changed.  Therefore, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form a quarter-annular or semi-annular counter electrode and a semi-circular working electrode instead of Vitushinsky’s disclosed embodiments because doing so would obtain an effective electrode within the sensor that operates independent of its shape and Vitushinsky establishes annular-feature and circular-feature containing electrode shapes are effective, meaning the modification has a reasonable expectation of success.
(10)
Double Patenting
Applicant is advised that should claim 34 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELI S MEKHLIN/Primary Examiner, Art Unit 1796